999 F.2d 548
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Victor Manuel NEVAREZ-RODRIGUEZ, Defendant-Appellant.
No. 92-2102.
United States Court of Appeals, Tenth Circuit.
July 6, 1993.

Before TACHA, BALDOCK and KELLY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Appellant appeals a district court order sentencing him to twenty-one months imprisonment and three years supervised release after being convicted for possession of marijuana with intent to distribute in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(D).   A sentence that is imposed within the appropriate guideline range may not be appealed unless it was imposed in violation of the law or as a result of an incorrect application of the guidelines.   United States v. Garcia, 919 F.2d 1478, 1479 (10th Cir.1990).


3
Appellant did not object to the presentence report which properly calculated a guideline sentencing range of twenty-one to twenty-seven months, nor does he allege that the sentence was imposed in violation of the law or as the result of an incorrect application of the guidelines.   We DISMISS the appeal for lack of jurisdiction and DENY counsel's request to withdraw.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3